Citation Nr: 0639234	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-42 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES


1.  Entitlement to service connection for osteoporosis 
claimed as secondary to steroid treatment for service-
connected ileocolitis.

2.  Entitlement to an evaluation in excess of 30 percent for 
ileocolitis.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Counsel
INTRODUCTION

The veteran served on active duty from October 1960 to 
November 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from February 2004 and April 2005 rating decisions by which 
the RO denied the benefits sought herein.  


FINDINGS OF FACT

1.  Osteoporosis is not shown to be related to the veteran's 
active duty service or to be the proximate result of a 
service-connected disability.

2.  The veteran's service-connected ileocolitis is manifested 
by no more than moderately severe impairment, with frequent 
rectal urgency, and the need for nutritional supplements; 
malnutrition and numerous attacks are not shown.

3.  The veteran has been granted service connection for 
granulomatous ileocolitis rated 30 percent disabling and for 
residuals of bilateral iridocyclitis rated zero percent 
disabling.  His combined disability rating is 30 percent. 

4.  The service-connected disabilities, in and of themselves, 
are not shown to render the veteran unable to secure or 
follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The veteran's osteoporosis was not incurred in or as a 
result of his active duty service nor is it the proximate 
result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2006).

2.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's service-connected 
ileocolitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 
7323 (2006).
3.  The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 3.341, 4.16, 4.19, 4.25 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in March 2003, April, 2003, September 2003, 
February 2005, and March 2006 letters, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also advised the veteran to identify any 
additional information that he felt would support his claims 
and effectively informed him to submit any relevant 
information in his possession.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  The March 2006 
letter apprised the veteran of the information necessary to 
establish disability ratings and effective dates as 
applicable, as mandated by the Court in Dingess/Hartman.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service VA and private medical records.  The RO also 
obtained records from the Social Security Administration 
(SSA) regarding the veteran's SSA disability benefits.  The 
veteran In April 2006, the veteran indicated that he had no 
more relevant evidence to submit in connection with his 
claims.  

The Board has also considered whether a VA medical 
examinations or opinions should be obtained.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The veteran was afforded VA 
medical examinations regarding the increased rating claim.  
He was not afforded an examination relevant to the service 
connection claim.  Such examination, however, need not be 
conducted.  Normally, under VCAA, VA is required to seek a 
medical opinion to assist claimants in establishing claims 
for VA benefits.  Id.  A medical opinion, however, need only 
be obtained if (1) there is competent evidence of a current 
disability, and (2) evidence that the disability or symptoms 
may be associated with service, but (3) the case does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Id.  

In this case, there is current evidence of osteoporosis, but 
the evidence indicating that it is related to steroids taken 
to treat the service-connected disability is unpersuasive.  
Because there is no credible demonstrated factual basis to 
relate the veteran's osteoporosis to service or a service-
connected disability, a medical opinion regarding whether the 
veteran's osteoporosis is are related to service or a 
service-connected disability would be of no value in this 
case.  VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159(c)(4). 

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Service Connection Osteoporosis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The service medical records do not indicate a diagnosis of 
osteoporosis.  However, the records do show that steroids, 
both intravenous and oral, were prescribed for granulomatous 
ileocolitis.  There is no indication that the veteran was 
using steroids on separation from service.

On May 2003 VA rectum and anus examination, the examiner 
noted that the veteran was taking no medication for abdominal 
complaints.  

In a June 2003 comprehensive private examination report, the 
physician indicated that the veteran suffered from 
osteoporosis related to prolonged use of steroids to treat 
advanced congestive obstructive pulmonary disease (COPD).

An October 2004 VA progress note indicated that the veteran 
was taking steroids for treatment of his COPD and that he was 
suffering from osteoporosis that was likely related to this 
steroid use.

In May 2005, a private physician noted that according to the 
veteran, steroids were prescribed early in the course of his 
ileocolitis and that he had developed osteoporosis and 
degenerative changes in the right hip.  The physician did not 
explicitly state, however, that osteoporosis resulted from 
early steroid use for ileocolitis.  He simply reported the 
veteran's assertions.

A VA progress note dated in July 2005 reflected that the 
veteran was taking Advair Diskus for treatment of his COPD.  
Advair Diskus contains steroids.  See 
http://www.pdrhealth.com/drug_info/rxdrugprofiles/drugs/adv15
76.shtml.  

Initially, the Board notes that service connection for 
osteoporosis cannot be granted on a direct basis because it 
was not present in service, and the current evidence 
does not indicate a direct nexus between osteoporosis and 
service.  Thus, service connection for osteoporosis on a 
direct basis is denied.  38 C.F.R. § 3.303.

As well, service connection for osteoporosis on a secondary 
basis is not warranted.  38 C.F.R. § 3.310.  There is no 
medical evidence of post-service steroid use to treat the 
service-connected ileocolitis.  There is, on the other hand, 
medical evidence, both VA and private, that explicitly states 
that osteoporosis is related to steroids used to treat the 
veteran's COPD.  COPD is not one of the veteran's service-
connected disabilities, and service connection on a secondary 
basis for osteoporosis caused by medication taken to treat it 
cannot be granted.  Id.  

The only evidence in the veteran's favor is contained in the 
May 2005 statement of a private physician who essentially 
indicated that the veteran told him that osteoporosis was 
caused by steroids used to treat ileocolitis.  In other 
words, the physician simply restated the veteran's assertions 
and did not indicate an opinion of his own regarding the 
etiology of osteoporosis.

The Board notes that the veteran is not shown to be competent 
to render medical opinions upon which the Board may rely.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Thus, the May 2005 
report, based on the veteran's assertions, does not 
constitute competent evidence and cannot support the 
veteran's claim.
The entirety of the competent medical evidence suggests that 
the veteran's osteoporosis is linked to steroids used in the 
treatment of COPD, which is not a service-connected 
disability.  Because COPD is not a service-connected 
disability, secondary service connection for osteoporosis 
caused by it cannot be granted.  38 C.F.R. § 3.310.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to VA and private 
medical notations, osteoporosis is related to a cause other 
than service-connected ileocolitis.  As explained above, 
there is no competent medical evidence to the contrary.  
Thus, the preponderance of the evidence is against the claim, 
and the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. § 5107.

Increased Rating Ileocolitis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected ileocolitis has been rated 30 
percent disabling by the RO under the provisions of 
Diagnostic Code 7323.  38 C.F.R. § 4.114.  

Diagnostic Code 7323, which pertains to ulcerative colitis, 
provides that a 30 percent disability rating is to be awarded 
for moderately severe impairment, with frequent 
exacerbations; that a 60 percent disability rating is to be 
awarded for severe impairment, with numerous attacks yearly 
and with malnutrition, with health only fair during 
remissions; and that a 100 percent rating is to be awarded 
for pronounced impairment, resulting in marked malnutrition, 
anemia, and general debility, or with serious complications 
such as liver abscess.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7323.

On May 2003 VA rectum and anus examination, the veteran 
indicated that he was bowel and bladder continent.  The 
veteran reported 10 to 12 bowel movements a day that were 
nonbloody.  The veteran indicated that he did not use pads or 
have to change clothes due to his ileocolitis.  In addition 
to rectal urgency, the veteran complained of weakness.  The 
examiner observed that the veteran was well developed and 
well nourished.  His weight was 175 pounds and was stable 
within 10 pounds during the previous year.  There was 
evidence of fecal leakage in the veteran's shorts.  There was 
no evidence of bleeding or anemia.  The examiner diagnosed 
Crohn's disease.

On May 2003 VA intestines examination, the veteran indicated 
that his colitis waxed and waned and that, as a result, he 
underwent a colon resection in 1993.  The veteran asserted 
that his Crohn's disease caused him to be constantly 
fatigued.  The veteran complained of rectal urgency and 
reported 10 to 12 bowel movements a day.  However, he did not 
have to use pads or change clothing.  He was continent of 
bowel functions.  The veteran did not use any medication for 
his disability.  On examination, the veteran weighed 175 
pounds, and his weight a year prior was 165 pounds.  There 
appeared to be no malnutrition.  The diagnosis was of Crohn's 
disease.

In August 2003, a private physician who had treated the 
veteran's Crohn's disease for over 16 years indicated that 
the veteran's Crohn's disease resulted in eight to 10 bowel 
movements a day with urgency and occasional encopresis.

On December 2003 VA stomach examination, the veteran reported 
flare-ups of colitis approximately three times a year.  
During flare-ups, the veteran ate baby food for a week or two 
and went about his business.  He reported some diarrhea but 
denied losing stool.  The examiner asserted that the veteran 
had gained 25 pounds in the past year and diagnosed Crohn's 
disease status-post colon resection with no significant 
residual complications.  

A January 2004 VA progress note reflected that the veteran 
was receiving vitamin supplements due to his Crohn's disease.

A February 2006 VA progress note indicated that the veteran's 
Crohn's disease was stable.

On July 2006 VA stomach examination, the examiner indicated 
that the veteran's colitis was intermittent with remissions.  
It required one hospitalization and surgery in 1993.  It 
produced no incapacitating episodes.  The veteran experienced 
nausea and abdominal distension less than monthly.  These 
symptoms lasted three or more days.  Other symptoms included 
belching, diarrhea, weakness, and weight loss.  The Board 
notes that the veteran had recently lost six pounds and on 
examination weighted 168 pounds.  There were no signs of 
anemia.  The examiner opined that certain activities were 
restricted.  The veteran's colitis restricted chores, 
shopping, exercise, sports, recreation, travel, and feeding.  
He could, without restriction, bathe, dress, and engage in 
grooming and "toileting."  The examiner asserted that the 
veteran did not suffer from malnutrition.  He did not appear 
malnourished and lost only six pounds due to the heat.  

The veteran's colitis does not rise to the level required for 
a 60 percent evaluation under Diagnostic Code 7323.  Id.  He 
is not shown to have frequent attacks and he does not suffer 
from malnutrition.  Indeed, he has only a few flare-ups a 
year during which he can still go about his business.  His 
health during remissions has not been characterized as "only 
fair" or worse, and the veteran's weight appears to have 
been generally stable.  His activities are somewhat 
restricted, but the overall disability picture, as explained 
above, does not rise to the level necessary for a 60 percent 
evaluation for ileocolitis.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected ileocolitis has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

TDIU 

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice- 
connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19.

In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16(a).

The veteran has not worked since 2002, and it is clear that 
he is quite disabled due to a combination of service- 
connected and nonservice-connected disabilities.  The Board 
notes that the veteran is in receipt of SSA disability 
benefits primarily due to degenerative disc disease of the 
lumbar spine and secondarily due to COPD.  However, July 2004 
SSA findings of fact indicated that the veteran's Crohn's 
disease, as well as lumbar spine degenerative disc disease, 
COPD and recurrent deep vein thrombosis, constituted severe 
impairments in the ability to maintain employment.  

No competent evidence has been submitted to show that the 
veteran is precluded from securing and following 
substantially gainful employment due to his service-connected 
disabilities alone.

Regardless of the foregoing, TDIU benefits cannot be granted 
because the veteran has only two service-connected 
disabilities rated 30 percent (ileocolitis) and zero percent 
disabling (iridocyclitis).  His combined disability rating is 
30 percent.  See 38 C.F.R. § 4.25.

His ileocolitis evaluation falls short of 60 percent, and his 
combined rating falls short of 70 percent.  One or the other 
scenario would have to be present in order to be eligible to 
receive TDIU benefits.  38 C.F.R. § 4.16(a).

As noted above, the veteran's schedular evaluation does not 
meet the criteria for TDIU.  However, whether the veteran is 
TDIU by reason of extraschedular consideration must be 
reviewed since he fails to meet the percentage standards.  
38 C.F.R. § 3.321(b), 4.16(b).

There is no competent medical evidence indicating that the 
veteran's unemployability has been associated exclusively 
with his service-connected ileocolitis.  There is competent 
medical evidence indicating that his unemployability has been 
associated with multiple factors including his lumbar spine 
degenerative disc disease, COPD, Crohn's disease, and 
recurrent deep vein thrombosis.  Evidence used by the Social 
Security Administration, in determining that the veteran was 
disabled, does not reflect that consideration was limited 
exclusively to the veteran's ileocolitis.

The veteran's status as being unemployed results from many 
factors, with most of those factors being completely 
unrelated to his service-connected ileocolitis.  On the basis 
of the above analysis, a preponderance of the evidence is 
against a finding that the veteran's service-connected 
ileocolitis causes him to be unemployable.  He is not 
individually unemployable by reason of service-connected 
ileocolitis, and a total rating for compensation is not 
warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19.

Pursuant to the foregoing, the Board finds that TDIU benefits 
are not warranted.


ORDER

The appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


